LatimeR, Judge
(concurring in the result):
I concur in the result.
The theory underlying the admissibility of previous absences is to shed light on the probable existence of an intent to remain away permanently. Many factors are relevant to that issue, including a distaste for the military service. Perhaps one isolated absence of short duration would be insignificant, but when it is considered in connection with three others in the course of five months, it adds some weight to the theory that the accused was seeking to avoid his obligation to serve. It was the first in a series which became progressively longer and more aggravated, and it was sufficiently close in point of time to his desertion to show the start of a continuous course of conduct evidencing an aversion to the military service. I would, therefore, hold it was admissible.